DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amended Title filed 10/28/2021 is accepted.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Number 5,585,647 to Nakajima et al. teaches a semiconductor device, comprising:
a base substrate (1, column 5 line 16); and
a first thin-film transistor (including active region 2a,2b, see Examiner-annotated figure below, column 5 lines 21-30, 47-64) and a second thin-film transistor (including active region 6, see Examiner-annotated figure below, column 6 lines 57-64) disposed on the base substrate,
wherein the first thin-film transistor comprises a first output electrode (9), a first semiconductor pattern (2a,2b) including a crystalline semiconductor material (column 5 lines 46-57), and a first control electrode (4a) disposed on the first semiconductor pattern (2a,2b),
wherein the second thin-film transistor comprises an input electrode (8 on right, see Examiner-annotated figure below), a second output electrode (8 on left, see Examiner-annotated figure below), a second control electrode (4b), a second semiconductor pattern (6), which is disposed on the second control electrode (4b), and a conductive pattern (11 and 12 together), which is disposed on (e.g. above) 
wherein the first semiconductor pattern (2a,2b) is spaced apart from the second semiconductor pattern (6), when viewed on a plane (since laterally separated during fabrication, therefore logically separated when viewed in a plane, similar to Applicant’s lateral separation in Applicant’s FIG. 12), and
wherein the conductive pattern (11 and 12) is in (electrical and/or physical) contact with the first semiconductor pattern (11 connects to the top portion of right side 2b at 10) and (either electrically or physically on the sidewall of) the second semiconductor pattern (6), as discussed previously.

    PNG
    media_image1.png
    453
    986
    media_image1.png
    Greyscale

	Prior art e.g. U.S. Patent Application Publication Number 2018/0061868 A1 to Na et al. teaches (e.g. FIG. 2) wherein a second semiconductor pattern (241) of a second transistor (240) is an oxide semiconductor material (¶ [0054],[0063]-[0067]), as discussed previously.
Prior art, e.g. previously cited U.S. Patent Application Publication Number 2015/0171154 A1 to Kang teaches (FIG. 4) wherein a conductive pattern (216a/216b) is between a pattern (240) and a semiconductor pattern (212) but does not teach wherein the pattern (240) functions as an electrode.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/Eric A. Ward/Primary Examiner, Art Unit 2891